Citation Nr: 0215233	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  93-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury.


REPRESENTATION

Appellant represented by:	Theodore H. Limpert, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1978 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 1991, 
which, in pertinent part, denied service connection for 
residuals of a nasal injury.  The issue was remanded in June 
1997 and April 1999.  


FINDINGS OF FACT

A deviated nasal septum began during active service.


CONCLUSION OF LAW

A deviated nasal septum was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statements of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  He has been 
afforded VA examinations, and identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The veteran had active service from December 1978 to October 
1985.  He contends that he fractured his nose in an injury in 
service in August 1981.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Although the examination for entrance onto active duty in 
December 1978 disclosed a scar by the nose, a deviated nasal 
septum was not shown at that time; hence, he is presumed in 
sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  

Service medical records show that in December 1983, when 
evaluated for a headache, a deviated septum to the right, 
with patent airways, was noted.  

Subsequent to service, on a VA examination in December 1985, 
the veteran stated that he had injured his nose in service, 
in a motor vehicle accident in Geneva, New York.  On 
examination, there was some external deformity of the nose to 
the right with corresponding deflection of the nasal septum 
and partial obstruction to the right.  

In November 1994, a VA examination was conducted.  The 
veteran said he had hit is nose in a fall in 1980.  
Examination of the nose disclosed it was dislocated 
bilaterally with marked obstruction, and a centrally deviated 
septum was diagnosed.  

Although a deviated nasal septum was clearly shown in 
service, the VA initially determined that the injuries 
sustained in the October 1981 accident were not incurred in 
the line of duty, and, therefore, not subject to service 
connection.  See 38 C.F.R. § 3.1(k), (m).  Thus, the matter 
to be resolved was whether the deviated nasal septum had been 
incurred in that accident or at another time; the veteran 
himself had provided contradictory statements as to that 
question.  However, the report of his treatment at Geneva 
Hospital in October 1981, immediately after the accident, did 
not include any nasal injuries.  

In a June 2000 hearing officer's decision, it was determined 
that the October 1981 accident had been incurred in the line 
of duty.  An investigation of the accident had disclosed 
conflicting information as to whether the veteran, who was 
undisputedly intoxicated at the time of the accident, was the 
driver.  The hearing officer determined that there was 
sufficient evidence to show the veteran was not driving, and, 
hence, not culpable in the accident.  

A deviated nasal septum was first shown in service, and may 
be due to a service injury.  Bearing in mind the benefit-of-
the-doubt rule, the Board finds that the condition began 
during active duty.  A deviated nasal septum was incurred in 
service, and thus service connection for this condition is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a deviated nasal septum is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

